Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the references, alone or in combination, discloses providing a stream of a live video to a trigger-associated recipient, the method comprising: obtaining, by one or more processors, via a user device, a live video representative of an environment in which the user device is located; monitoring, by one or more processors, the environment for occurrence of one or more triggers; determining, by one or more processors, occurrence of a trigger of the one or more triggers based on the monitoring; selecting, by one or more processors, a set of recipients associated with the trigger of the one or more triggers, the set of recipients comprising recipients being selected as candidates to receive a stream of the live video based on the trigger; initiating, by one or more processors, streaming of the live video to a first recipient of the set of recipients based on the first recipient having a higher priority than a second recipient of the set of recipients; and streaming, by one or more processors, the live video to the second recipient of the set of recipients based on the first recipient being unavailable to receive the stream of the live video.

Most Pertinent Prior Arts:
US 2017/0289287

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486